ORDER

PER CURIAM.
Appellant, Daniel M. Jackson, appeals from the award of the Labor and Industrial Relations Commission wherein the Commission determined appellant was disqualified from receiving unemployment benefits for five weeks due to misconduct connected with his work. We affirm.
We have reviewed the briefs of the parties and the legal file and find the award *514was supported by sufficient and competent evidence, was not against the overwhelming weight of the evidence, and did not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).